Title: To John Adams from Francis Dana, [29 July 1783]
From: Dana, Francis
To: Adams, John


          My Dear Sir
            St: PetersbourgJuly 18th. 1783. O.S. [29 July N.S.]
          ’Tis done. The bolt of your Vulcan has hit its aim. The idea you mentioned to me some time since, relative to the use of the Credit I had asked for, and which in reply I told you was not new to me, that the same had been repeatedly thrown out here by persons, whom to suspect of sinister or interested views wou’d be deemed by some a most damnable political heresy, has crossed the Atlantic and gotten possession of Congress. I am told they will not buy a Treaty at this day. But pray remark what I have said in my Letter to you of the 21st. of last May relative to this subject, particularly in the last paragraph of it beginning thus “Besides I shou’d not be surprised.” You may turn also to my letter of the 26th. of the same month. But contemptible beyond all contempt, (pardon the expression) is the construction upon my Instructions. Wou’d it not put a Pettifogger out of Countenance to be detected in such a miserable thing. Pray my Friend are you sufficiently versed in the diplomatic science to develop the whole meaning of the term “communicate,” and of the double &c? These Lord Coke observes are very pregnant often times. And that Gentleman has read Lord Coke, and must therefore be an excellent Commentator. But least he shou’d not have read the Text thrõ when he made his comment, I have laid it out at its full length before him. He may now comment upon it at leisure. I have thought it too plain to need any of mine. Do not imagine my Friend that I am angry, shall I say, at this Dutch Commentator. No, I have other feelings respecting him, and our much abused Country. I recollect the cause of the Instruction we received relative to the Fishery at our departure— I recollect the fatal revocation of your powers to conclude a Commercial Treaty with G: Britain. I call it fatal because, if I am not deceived, We have lost forever the most important advantages of a free Commerce with the British West Indies by that measure. We might have obtained every thing at the conclusion of our preliminary Treaty if our Commissioners had had that Power. This is evident from the Bill of Mr: Pitt the Chancellor of the Exchecquer. This last stroke, I think, tops the system. A more favourable moment for negotiating a commercial Treaty here, will in all probability, never happen. The present views of Great Britain give us many advantages to draw forth convenient concessions. Can Russia see with indifference Great Britain holding out special favours for the encouragement of our Naval Stores? But I need not enter into particulars with you on these subjects, who have surveyed them on all sides. I send you enclosed my letter to Mr: Livingston—
          I have several times acquainted Congress of my wish & intention to return to America as soon as I had concluded a commercial Treaty with Her Imperial Majesty. In consequence of this, they have by a resolution approved of my returning “provided I shou’d not be engaged in a Negotiation with this Court at the time of receiving the resolution in which Case it is the desire of Congress that I shou’d finish such negotiation before I return.” I am not engaged in any, as I have not yet had my Audience; and to communicate but not to sign is beyond my comprehension, and I believe woud surpass theirs also. If I shou’d break thrõ this cobweb I shou’d find myself stopped short by the other matter which is essential. What is to be done in such circumstances? I answer the wisest part appears to me, is to get out of them as soon as possible. But for this last difficulty I wou’d demand my Audience as soon as the definitive Treaty is concluded, enter immediately upon the negotiation of a Treaty of Commerce, and maugre all comments sign, ah, and seal too, “the form and terms of a Treaty” I shou’d agree upon, with Her Majesty’s Ministers. As it is, I say to myself be gone. And will be gone. And may God grant I may soon have the pleasure of meeting you in our Country, and all Friends well— I will take Master John’s things under my own care. Adieu my dear Sir / Your’s &c &c
          FRA DANA
          
            P.S. I pray you to present my most respectful regards to Mr: Jay of whom I hear every thing I cou’d wish— You will not write me again— Desire Mr. Thaxter to take all my matters under his care, along with him when he returns to America. Mr: Allen will take his passage with me. I believe he will find his account in coming here.
          
        